
	
		II
		112th CONGRESS
		2d Session
		S. 3390
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2012
			Mr. Rubio (for himself
			 and Mr. Nelson of Florida) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To direct the Secretary of Agriculture to convey to
		  Miami-Dade County certain Federal land in the State of Florida for the purpose
		  of building a fire station.
	
	
		1.DefinitionsIn this Act:
			(1)CountyThe
			 term County means Miami-Dade County in the State of
			 Florida.
			(2)PropertyThe
			 term Property means approximately 2.0 acres, more or less, of the
			 Federal land comprising the Subtropical Horticulture Research Station in
			 Miami-Dade County, Florida, as described in section 2(b).
			(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			2.Land
			 conveyance
			(a)In
			 GeneralUpon receipt of the consideration and cost reimbursement
			 described in this Act, the Secretary shall convey and quitclaim to the County,
			 all right, title, and interest of the United States in and to the Property,
			 subject to easements and rights-of-way of record and such other terms and
			 conditions as the Secretary may prescribe, for the purpose of building a fire
			 station.
			(b)Property
			 DelineationOf the Federal land comprising the Subtropical
			 Horticulture Research Station, the Secretary and the authorized representative
			 of the County shall mutually delineate 2.0 acres, more or less, fronting on SW
			 67th Avenue for conveyance as the Property.
			(c)Consideration
				(1)In
			 generalAs consideration for the conveyance of the Property, the
			 County shall pay to the Secretary an amount in cash equal to the market value
			 of the Property.
				(2)Determination of
			 value
					(A)In
			 generalTo determine the market value of the Property, the
			 Secretary shall have the Property appraised in conformity with the Uniform
			 Appraisal Standards for Federal Land Acquisitions.
					(B)AppraisalThe
			 approved appraisal shall at all times be the property of the United
			 States.
					(d)SurveyThe
			 County shall, at its cost—
				(1)survey the
			 exterior boundaries of the Subtropical Horticulture Research Station and the
			 Property to Federal survey standards to the satisfaction of the Secretary;
			 and
				(2)provide to the
			 Secretary certified originals with signature and raised seal.
				(e)ReleaseThe
			 County, by a recordable instrument satisfactory to the Secretary, shall release
			 the Department of Agriculture from the instrument dated September 8, 2006, and
			 titled Unity of Title.
			(f)Time of
			 ConveyanceThe Secretary shall convey the Property to the County
			 not later than 120 days after the date on which the County deposits the
			 consideration with the Secretary.
			(g)CorrectionsWith
			 the agreement of the County, the Secretary may make minor corrections or
			 modifications to the legal description of the Property.
			3.Costs
			(a)Transaction
			 costsAt closing for the conveyance of the Property under this
			 Act, the County shall pay or reimburse the Secretary, as appropriate, for the
			 reasonable transaction and administrative personnel costs associated with the
			 conveyance authorized by this Act, including the transaction costs of
			 appraisal, title, hazardous substances examination, and closing costs.
			(b)Administrative
			 CostsIn addition to transaction costs under subsection (a), the
			 County shall pay administrative costs in the liquidated amount of
			 $50,000.
			(c)Attorneys’
			 FeesThe County and the Secretary shall each bear their own
			 attorneys' costs.
			4.Miscellaneous
			 provisions
			(a)Security
			 Fencing
				(1)In
			 generalOn or before closing
			 for the conveyance of the Property under this Act, the County shall, at its
			 cost, contract for the construction of a security fence located on the boundary
			 between the Property and the adjacent land administered by the
			 Secretary.
				(2)RequirementsThe fence shall be of materials and
			 standards approved in advance by the Secretary.
				(3)Temporary
			 structuresThe Secretary may
			 approve temporary security structures for use during construction
			 phases.
				(b)Other
			 TermsThe Secretary and the County may otherwise effect the
			 purpose of this Act on such additional terms as are mutually acceptable and not
			 inconsistent with this Act.
			
